Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed February 18th, 2021. In the Response, submitted April 19th , 2021, claims 1-6, 8-9, 11-15, 17-18, and 20 were amended, claims 7, 10, 16, and 19 were canceled, claims 21-24 were added, and no new matter was added. Therefore, claims 1-6, 8-9, 11-15, 17-18, and 20-24 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on April 19th, 2021, have been fully considered and each argument will be respectfully addressed in the following final office action.

Response to Claim Objections Remarks
	Applicant’s remarks filed on page 11 of the Response concerning the claim objections of claims 1, 6, 11, and 20 have been fully considered and are found to be persuasive. In view of the amendments to claims 1, 6, 11, and 20, each and every objection previously set forth has been overcome. Accordingly, the claim objections have been withdrawn herein. 

Response to Double Patenting Remarks
	Applicant’s remarks filed on page 11 of the Response concerning the provisional rejection of claims 1-20 have been fully considered and are found to be persuasive. In view of the amendments to claims 1-6, 8-9, 11-15, 17-18, and 20, the provisional rejections under 35 

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 12-16 of the Response concerning the 35 U.S.C. § 101 rejection of remaining claims 1-6, 8-9, 11-15, 17-18, and 20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 10 of this final office action. 

	Regarding Step 2A- Prong One Remarks

	On page 13 of the Response, the Applicant argues the following:
	“A claim does not recite a mental process if the claim cannot be practically performed in the human mind […] Each of the amended independent claims requires the utilization of two machine-learning models […] Machine learning algorithms are trained to find patterns and features in massive amount of data […] Accordingly, the amended independent claims cannot possibly be performed in the human mind and thus do not recite a mental process.”

	The Examiner respectfully disagrees that the claim limitations directed to the use of the machine learning models are not directed to mental processes as they cannot be practically performed in the human mind. The Examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see page 8, October 2019 Update: Subject Matter Eligibility). The amended claims, as drafted, recite 

	
	Further, on page 13 of the Response, the Applicant argues the following:
	“Each of the amended independent claims also requires the use of a graph data structure […] A human could not practically interact with such a format and thus count not possibly extract any meaning from it. Accordingly, the amended independent claims cannot possibly be performed in the human mind and thus do not recite a mental process.”

	The Examiner respectfully disagrees that the claim limitations directed to identifying a pickup location and destination location on a pre-generated graph are not directed to mental processes as they cannot be practically performed in the human mind. Claim 1, in part, recites “identifying a pickup node and a destination node on a pre-generated graph […] representing the pickup location and the destination location” and “identifying, within the pre-generated graph [..], a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node”. These features for identifying representations of pickup locations, destination locations, and intermediate locations 

	Further, on page 14 of the Response, the Applicant argues the following:
	“Each of the amended independent claims is directed towards the use of a graph data structure and multiple machine-learning models in order to generate a preferred route for transporting a good. Each of the amended independent claims is also directed towards the customization of a graphical user interface (GUI) for a transporter and the update of the displayed representation on a separate GUI for monitoring the transport. This is clearly not organizing human activity such as commercial interactions.”
	The Examiner respectfully disagrees that these claim limitations are not directed towards commercial interactions. As a whole, claim 1 is directed to receiving a request from a client to transport a good from a pickup location to a destination location, arranging the transport of the good by identifying a plurality of intermediate locations, generating preferred routes, assigning transporters to perform a transportation service, and tracking the transporters. Thus, the claim, as a whole, is directed to commercial interactions, where “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations […] and business relations” (MPEP 2106.04 (a)(2)(II)(B)). Each of the limitations directed towards arranging the 

	Further, on pages 14-15 of the Response, the Applicant argues the following:
	“The MPEP provides various examples of commercial interactions that courts have deemed to be abstract ideas […] These examples of abstract idea have de minimus overlap with the amended independent claims of the present application.”
	The Examiner notes, that in addition to these examples, the MPEP also states  “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations […] and business relations” (MPEP 2106.04 (a)(2)(II)(B)). As discussed above, claim 1 as a whole is directed to receiving a request from a client to transport a good from a pickup location to a destination location, arranging the transport of the good by identifying a plurality of intermediate locations, generating preferred routes, assigning transporters to perform 

	Regarding Step 2A- Prong Two Remarks
	On page 15 of the Response, the Applicant argues the following:
	“The amended independent claims recite limitations that enable a computer to electronically generate a preferred route for transporting a good. The generation process requires the use of a machine-learning model to arrive at very precise tender times for various intermediate locations. As a result, the preferred route has the lowest transportation cost among multiple possible routes. Further, the amended independent claims make use of a transporter's mobile device to update the displayed representation on a separate GUI (i.e., a GUI displayed on a device separate from the transporter's mobile device) to better track the transport of the good and allow for quicker intervention, if necessary. These are practical applications. Moreover, the claim features add to and enhance the functionality/operation of a computer system. Courts have held that computer functionality improvements are indicative of the successful integration of a judicial exception into a practical application. MPEP § 2106.04(d).”

	The Examiner respectfully disagrees that the described additional elements integrate the abstract idea into a practical application by reflecting computer functionality improvements. The purported improvements are directed towards generating a preferred route for transporting a good by using machine learning models to consider very precise tender times for various intermediate locations resulting in a preferred route that has the lowest transportation cost among multiple possible routes. These “improvements” are, at most, an improvement to the 
	Further, the features directed to updating the displayed representation on a separate GUI to better track the transport of the good and allow for quicker intervention do not reflect an improvement to the functioning of the computer, or an improvement to other technology or technical field, and thus cannot be considered an additional element that integrates the abstract idea into a practical application. In particular, this limitation recites concepts of collecting information (update information), analyzing the information, and displaying a result of the collection and analysis (updating a displayed representation) in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III). Further, the GUI itself is considered to be an additional element that is recited at a high level of generality such that it is merely considered to be no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	
	Regarding Step 2B Remarks
	On page 16 of the Response, the Applicant argues the following:
	“the amended independent claims recite additional elements that amount to significantly more than the judicial exception, and thus the amended independent claims are patent eligible […] As discussed above, the amended independent claims recite the use of multiple machine- learning models, including a machine-learning model that determines tender times at intermediate locations, and a data graph structure to generate a preferred route for transporting a good” 

The Examiner respectfully disagrees that the amended independent claims recite additional elements that amount to significantly more than the judicial exception. As discussed in further detail on page 30 of this Final Office Action, viewed as a whole, claims 1-6, 8-9, 11-15, , and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components/instructions to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.  

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 16-18 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-20 have been fully considered but are moot in view of the amended rejection that may be found starting on page 18 of this final office action. On page 18 of the Response, the Applicant argues “none of Clarke, Wied, Lutnick and Winters cure the deficiencies of Burnett and Perry. Accordingly, Burnett, Perry, Clarke, Wied, Lutnick, and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 11-15, 17-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6, 8-9, and 24 are directed to a method (i.e. a process), claims 11-15 and 17-18 are directed to a system (i.e. a machine), and claims 20-23 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-6, 8-9, 11-15, 17-18, and 20-24 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of claims 1, 11, and 20 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). 

	Claim 1 recites, in part:

Receiving a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identifying a pickup […] and a destination […] on a pre-generated graph […] representing the pickup location and the destination location, respectively;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identifying within the pre-generated graph […], a plurality of intermediate […] and a plurality of segments associated with the plurality of intermediate […] based on the pickup […] and the destination […], wherein the plurality of intermediate […] corresponds to a plurality of intermediate locations;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining […] a plurality of transit costs for the plurality of segments;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining […] a plurality of tender times for the plurality of intermediate locations […] based on historical tender times for the plurality of intermediate locations […];
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Deriving a departure time from the pickup location based on the preferred route;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning a transporter to pick up the good from the pickup location and transport the good to the intermediate location;;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning one or more additional transporters to transport the good from the intermediate location to the destination location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

[…] track a waiting time of the transporter at the pickup location to receive the good;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

After the transporter is assigned to pick up the good, receiving an update […] that the transporter has not departed the pickup location by the departure time;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


[…] change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time […];
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see 

	Claims 2-6, 8-9, and 24 depend upon claim 1 and recite the same abstract ideas by virtue of dependence. Further, the following claims recite additional abstract ideas. 

Claim 2 recites, in part, “receiving a user-selected transport type for the transport of the good; wherein the at least one of the preferred route and the transporter departure time is based on the user-selected transport type”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Claim 3 recites, in part, “assigning the job to a group of authorized handlers based on the user-selected transport type, wherein the group of authorized handlers monitor transport of the good”. This limitation, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Claim 4 recites, in part, “assigning the job to a group of authorized handlers based on a type of good, wherein the group of authorized handlers monitor transport of the good”. This limitation, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 5 recites, in part, “receiving a selection of the job from a particular authorized handler of a group of authorized handlers; and assigning the job to the particular authorized user, wherein the particular authorized handler monitors transport of the good”. This limitation, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 6 recites, in part, “receiving a selection of the job from a second authorized handler of the group of authorized handlers such that the particular authorized handler and the second authorized handler can both work on the job, wherein the second authorized handler monitors transport of the good”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).
	
Claim 8 recites, in part, “receiving a new transporter selection for the job from the particular authorized handler; and assigning the new transporter to the job”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 9 recites, in part, “receiving a task assignment for the transporter from the particular authorized handler; and sending the task assignment to the transporter”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 24 recites, in part, “issuing a reward to the transporter after the goo is tendered at the intermediate location, wherein the reward is based on the waiting time”. This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


	Claim 11 recites, in part:

Receive a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good;


Identify a pickup […] and a destination […] on a pre-generated graph […] representing the pickup location and the destination location, respectively;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identify within the pre-generated graph […], a plurality of intermediate […] and a plurality of segments associated with the plurality of intermediate […] based on the pickup […] and the destination […], wherein the plurality of intermediate […] corresponds to a plurality of intermediate locations;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determine […] a plurality of transit costs for the plurality of segments;


Determine […] a plurality of tender times for the plurality of intermediate locations […] based on historical tender times for the plurality of intermediate locations […];
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Generate a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Derive a departure time from the pickup location based on the preferred route;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assign a transporter to pick up the good from the pickup location and transport the good to the intermediate location;;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assign one or more additional transporters to transport the good from the intermediate location to the destination location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

[…] track a waiting time of the transporter at the pickup location to receive the good;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

After the transporter is assigned to pick up the good, receive an update […] that the transporter has not departed the pickup location by the departure time;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


[…] change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time […];
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claims 12-15 and 17-18 depend upon claim 11 and recite the same abstract ideas by virtue of dependence. Further, the following claims recite additional abstract ideas. 

Claim 12 recites, in part, “receive a user-selected transport type for the transport of the good; assign the job to a group of authorized handlers based on the user-selected type of delivery, wherein the group of authorized handlers monitor transport of the good, and wherein  These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 13 recites limitations that are substantially similar to those of claim 4. Thus, claim 13 is considered to recite the same abstract ideas as discussed above with regards to claim 4.

	Claim 14 recites limitations that are substantially similar to those of claim 5. Thus, claim 14 is considered to recite the same abstract ideas as discussed above with regards to claim 5.

	Claim 15 recites limitations that are substantially similar to those of claim 6. Thus, claim 15 is considered to recite the same abstract ideas as discussed above with regards to claim 6.

	Claim 17 recites, in part, “receiving a new transporter selection for the job from the particular authorized handler; and assigning the new transporter to the job, wherein the particular authorized handler monitors transport of the good”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Claim 18 recites, in part, “receiving a task assignment for the transporter from the particular authorized handler; and sending the task assignment to the transporter, wherein the particular authorized handler monitors transport of the good”. These limitations, as drafted, recite concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, these limitations recite certain methods of organizing human activity. In particular, these limitations are directed to commercial interactions (see MPEP 2106.04 (a)(2)).

	Claim 20 recites, in part:

Receiving a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)). 

Identifying a pickup […] and a destination […] on a pre-generated graph […] representing the pickup location and the destination location, respectively;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this 

Identifying within the pre-generated graph […], a plurality of intermediate […] and a plurality of segments associated with the plurality of intermediate […] based on the pickup […] and the destination […], wherein the plurality of intermediate […] corresponds to a plurality of intermediate locations;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of observation, collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining […] a plurality of transit costs for the plurality of segments;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Determining […] a plurality of tender times for the plurality of intermediate locations […] based on historical tender times for the plurality of intermediate locations […];
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites 

Generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Deriving a departure time from the pickup location based on the preferred route;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

Assigning a transporter to pick up the good from the pickup location and transport the good to the intermediate location;;


Assigning one or more additional transporters to transport the good from the intermediate location to the destination location;
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

[…] track a waiting time of the transporter at the pickup location to receive the good;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).

After the transporter is assigned to pick up the good, receiving an update […] that the transporter has not departed the pickup location by the departure time;
	This limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).


[…] change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time […];
This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the analysis and collection in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation recites certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions (see MPEP 2106.04 (a)(2)).
	Claims 21-23 depend upon claim 20 and recite the same abstract ideas by virtue of dependence. Further, the following claims recite additional abstract ideas. 

	Claim 21 recites limitations that are substantially similar to those of claim 5. Thus, claim 21 is considered to recite the same abstract ideas as discussed above with regards to claim 5.

	Claim 22 recites limitations that are substantially similar to those of claim 6. Thus, claim 22 is considered to recite the same abstract ideas as discussed above with regards to claim 6.

	Claim 23 recites limitations that are substantially similar to those of claim 8. Thus, claim 23 is considered to recite the same abstract ideas as discussed above with regards to claim 8.


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
Claims 1-6, 8-9, and 24 recite additional elements of a computer, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, a transport cost machine-learning model, a location time machine-learning model, features for training a location time machine-learning model (based on historical data), a first graphical user interface (GUI) for displaying information and tracking a mobile device, a mobile device, a second GUI for displaying update information on a device, a features for transmitting information over a network (transmitting update information and tracking information). 
	The computer, mobile device, first GUI, second GUI, transport cost machine-learning model, location time machine-learning model, and features for training a location time machine-learning model (based on historical data) are recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, and feature for training a location time machine-learning model (based on historical data) are recited at a high level such that they are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Furthermore, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 11-15 and 17-18 recite additional elements of a memory, a processor, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes,  a transport cost machine-learning model, a location time machine-learning model, features for training a location time machine-learning model (based on historical data), a first graphical user interface (GUI) for displaying information and tracking a mobile device, a mobile device, a 
	The memory, processor, mobile device, first GUI, second GUI, transport cost machine-learning model, location time machine-learning model, and features for training a location time machine-learning model (based on historical data) are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, and feature for training a location time machine-learning model (based on historical data) are recited at a high level such that they are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). Furthermore, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 20-23 recite the additional elements of a computer-readable storage device, a processing device, a transport cost machine-learning model, a location time machine-learning model, features for training a location time machine-learning model (based on historical data), a first graphical user interface (GUI) for displaying information and tracking a mobile device, a mobile device, a second GUI for displaying update information on a device, a features for transmitting information over a network (transmitting update information and tracking information). 
	The computer-readable storage device, processing device, mobile device, first GUI, second GUI, transport cost machine-learning model, location time machine-learning model, and features for training a location time machine-learning model (based on historical data) are recited at a high level of generality such that they amount to no more than mere instructions or 

	Accordingly, the computer, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, transport cost machine-learning model, location time machine-learning model, features for training a location time machine-learning model (based on historical data), and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-6, 8-9, 11-15, 17-18, and 20-24 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-6, 8-9, 11-15, 17-18, and 20-24 are merely left with a computer, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, pre-generated graph data structure, pickup nodes, destination nodes, intermediate nodes, transport cost machine-learning model, location time machine-learning model, features for training a location time 
	Claims 1-6, 8-9, 11-15, 17-18, and 20-24 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-6, 8-9, 11-15, 17-18, and 20-24 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, computer, memory, processor, computer-readable storage device, processing device, mobile device, first GUI, second GUI, transport cost machine-learning model, location time machine-learning model, and features for training a location time machine-learning model (based on historical data) are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).


Viewed as a whole, claims 1-6, 8-9, 11-15, 17-18, and 20-24, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components/instructions to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.  
claims 1-6, 8-9, 11-15, 17-18, and 20-24 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-6, 8-9, 11-15, 17-18, and 20-24 are rejected under 35 U.S.C § 101. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-15, and 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Bulcao et al. U.S. Publication No. 2018/0107967, hereafter known as Bulcao, in view of Berdinis et al. U.S. Publication No. 2018/0211218, hereafter known as Berdinis, in further view of Bateman U.S. Publication No. 2017/0154347, hereafter known as Bateman, in further view of Gross U.S. Publication No. 2016/0357393, hereafter known as Gross, in further view of Yang et Yang, in further view of Swanson et al. U.S. Publication No. 2018/0109908, hereafter known as Swanson.

	Regarding claim 1,
	Bulcao teaches the following:
	Receiving a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good. 
	Bulcao teaches “Systems and methods of performing logistical management […] receive a request to ship a package from an electronic device associated with a user” (¶[0003]); “method 500 begins by receiving a shipping request […] shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported” (¶ [0046]).  

	Identifying a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively; 	
	Bulcao teaches “At step 906, a graphical representation of the route information (e.g., a map) can be generated by the control system 106 […] if or when the control system 106 receives an updated itinerary, updated route information can be generated at step 910. An updated graphical representation based on the updated itinerary can then be transmitted to the customer device” (¶ [0060]). Further, Bulcao teaches “creating an itinerary or route for a user to take from the first location to the destination”. 
	Thus, Bulcao teaches a system configured to generate a graphical representation (a map) of a route, the route including a first location and a destination. 

	Identifying within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node;
	Bulcao teaches “In response to receiving the request […] determine a set of possible itineraries for the package” (¶ [0003]); “each of the itineraries comprises a plurality of itinerary segments […] various segments may rely on different modes of transportation (e.g., ground, air, rail, etc.)” (¶ [0006]); “FIG. 3 depicts a routing diagram 300 […] trip segments 310, 312, 314, and 316 are depicted. Each of the trip segments 310, 312, 314, and 316 is a path between discrete locations (e.g., A 302, B 304, C 306, and D 308)” (¶ [0039]); “graphical representation of the route information can then be transmitted to a customer device 102” (¶ [0060]); “client device 102 may be configured to display information indicating a specific location along the route (e.g., segment 310) at which the driver is currently located” (¶ [0068[).
	Thus, Bulcao teaches a system configured to generate a graphical representation of a route for transporting a package to a destination that may be displayed to a client device, the route comprising a plurality of trip segments where each trip segment is a path between discrete locations on the route; equivalent to identifying within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node.

	Wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations;
	Bulcao teaches ““FIG. 3 depicts a routing diagram 300 […] trip segments 310, 312, 314, and 316 are depicted. Each of the trip segments 310, 312, 314, and 316 is a path between discrete locations (e.g., A 302, B 304, C 306, and D 308)” (¶ [0039]).
Bulcao teaches that a route may include a plurality of trip segments, where the trip segments are paths between various discrete locations; equivalent to the plurality of intermediate nodes corresponding to a plurality of intermediate locations.

	Determining, […] a plurality of transit costs for the plurality of segments;
	Bulcao teaches “In response to receiving the request, […] determine a set of possible itineraries for the package […] possible itineraries can then be validated against a set of pre-determined rules to produce a subset of itineraries” (¶ [0003]); “select the itinerary by first sorting the subset of possible itineraries according to a criterion […] criterion my include one or more of a cost […] a total number of segments” (¶ [0004]; “ the control system 106 may return to the customer device 102 a quote 204 relating to […] cost of transporting the item or package from the request.” (¶ [0035]).
	Thus, Bulcao teaches that a plurality of possible itineraries (comprising a plurality of segments) may be sorted according to a criterion, such as the costs associated with transporting the package along each itinerary route; equivalent to determining a plurality of transit costs for the plurality of segments.

	Determining […] a plurality of tender times for the plurality of intermediate locations […] based on historical tender times for the plurality of intermediate locations […];
	Bulcao teaches “select the itinerary by first sorting the subset of possible itineraries according to a criterion […] criterion may include one or more of […] a duration of the itinerary, a total number of segments” (¶ [0004]; “various segments may rely on different modes of transportation (e.g., ground, air, rail, etc.)” (¶ [0006]);“Based on the available flights, the server 106 may determine the possible routes […] A driver needs time to pickup the package and drive to the airport […] Server 106 may maintain a database of every airport […] average 
	Thus, Bulcao teaches a system that may sort possible itineraries according to criterion such as the duration and total number of segments, where each segment may rely on different modes of transport (such as air). Further, the server may maintain a database for intermediary locations (such as every airport) that maintains records of average times to tender a package at the intermediary location (airport) where a package is brought by a driver from an initial pickup location; equivalent to determining a plurality of tender times for the plurality of intermediate locations based on historical tender times for the plurality of intermediate locations.

	Generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
	Bulcao teaches “One important aspect of transporting items or packages from one location to another is creating an itinerary or route for a user to take from the first location to the destination” (¶ [0032]); “select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion may include one or more of a cost, a distance, a duration of the itinerary, a total number of segments” (¶ [0004]); “Server 106 may maintain a database of every airport […] average time to tender a package to the airline […] This ensures that the final route takes in all possible temporal variables associated with tendering a package […] The sever 106 may also be configured to add the drive time, airline cut off time, airport delay time 
	Thus, Bulcao teaches a system configured to calculate a fastest possible route achievable for a shipment, generate a set of routes for possible itineraries, and selecting a highest ranked itinerary based on a cost, total number of segments, and duration of the itinerary, where the duration of an itinerary may be associated with average tender times/delay times at an intermediary location. Therefore, the feature for selecting a preferred itinerary route among a plurality of possible itineraries based on the cost and duration of the itineraries (each itinerary potentially having a plurality of segments) is equivalent to generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations.

	Assigning a transporter to pick up the good from the pickup location and transport the good to the intermediate location;
	Bulcao teaches “After transportation for a package has been routed, a user 104 needs to be dispatched to pick up the package […] the control system 106 can offer the route to the closest driver 104” (¶ [0051]); “When a user/driver accepts a route […] control system 106 can automatically send route information to the mobile device 104 to the pickup location” (¶ [0052]); “If the destination is the starting point of a subsequent trip segment the control system 106 can provide additional information to the user device 104.” (¶ [0054]).
	Thus, Bulcao teaches a system configured to send route information to a driver including a pickup location and a destination, where the destination can be the starting point of a 

	Assigning one or more additional transporters to transport the good from the intermediate location to the destination location;
	Bulcao teaches “Once the driver has successfully received the packages, device 104 can be configured to automatically route the driver to the destination, which in this example is LAX“ (¶ [0071]); “Depositing the packages with the airline may require an air way bill (AWB)” (¶ [0072]); “When the plane arrives, the server 106 system may receive information to that effect and may, subsequently, being the process (e.g., process 700) of selecting qualified drivers near the destination airport. And the process for transporting the packages from the destination airport to the final destination can be repeated” (¶ [0074]). 

	Bulcao does not explicitly teach a feature for determining a plurality of transit costs by a transport cost machine learning model.

	However, Berdinis teaches the following:
	Determining, by a transport cost machine learning model a plurality of transit costs for the plurality of segments;
	Berdinis teaches “a computer-implemented method of arranging shipments of freight by a carrier […] A set of data each corresponding to a shipment request and each comprising a pickup location, a delivery location, a pickup time […] A plurality of trucks available for executing the shipment requests” (¶ [0006]); “shipment groups can also include relay systems, in which a first carrier brings the shipment a first portion of a shipment's distance, and then a second carrier picks-up the shipment and brings it a second portion of the shipment's distance. This process can repeat as many times as desired to execute the shipment” (¶ [0063]); “The costs to 
	Thus, Berdinis teaches a system for arranging shipment of freight by a plurality of carriers, where a first carrier may transport the freight along a first portion of a trip and a second carrier may transport the freight along a second portion of a trip. Further, the system may compare different route/itinerary options by determining expected costs of the trip along each route based on carrier preferences, where machine learning techniques may be used to learn the carrier preferences that are used to determine the costs associated with each route/trip; equivalent to determining, by a transport cost machine learning model a plurality of transit costs for the plurality of segments.

	It would have been obvious to one of ordinary skill in the art to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for using machine learning techniques to determine costs associated with a plurality of route/itinerary options for completing a trip to transport freight, as taught by Berdinis, into the system of Bulcao that is configured to generate routes for transporting a good from an initial location to a destination and selecting a preferred route based on costs. One of ordinary skill in the art would have been motivated to make this modification to the system of Bulcao with the purpose to “improve the predictability of […] fuel costs, and/or wear-and-tear on the vehicle“ (¶ [0083]) and “ improve efficiency” (¶ [0021]) of determining costs associated with a plurality of route options, as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; 

	Bulcao in view of Berdinis does not explicitly teach a feature for determining historical times associated with intermediate locations and a plurality of known transporters by use of a location time machine-learning model that has been trained based on the historical times. 

	However, Bateman teaches the following:
	Determining, by a location time machine-learning model, a plurality of […] times for the plurality of intermediate locations wherein the location time machine-learning model is trained based on historical […] times for the plurality of intermediate locations and a plurality of known transporters;
	Bateman teaches “a method for predicting transit time for a parcel associated with a user includes: retrieving historical delivery data (e.g., past delivery data) from a plurality of shipping carriers S110; generating cross-carrier delivery features based on normalizing (e.g., standardizing) the historical delivery data across the plurality of shipping carriers S120” (¶ [0011]); “retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS) […] Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.)” (¶[0019]); “Block S130 includes training a delivery prediction machine learning model […] method 100 can employ machine learning approaches including any one or more of: supervised learning […] unsupervised learning” (¶ [0036]). 
	Thus, Bateman teaches a method for training a delivery prediction machine learning model using historical delivery data related with a plurality of carriers and their handling/transit 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis with the teachings of Bateman by incorporating a feature for training a machine learning model using historical delivery data related with a plurality of carriers and their historical handling/transit times associated with a plurality of addresses (such as origin, intermediary, and destination addresses), as taught by Bateman, into the system of Bulcao in view of Berdinis that is configured to maintain historical tender time data associated with intermediary locations. One of ordinary skill in the art would have recognized that such a modification would allow the system of Bulcao to use the historical tender time data associated with intermediary location to train a machine learning model to predict delivery times with respect to particular carriers chosen for a transport assignment and each intermediary location selected along a route. One of ordinary skill in the art would have been motivated to make such a modification to the system of Bulcao in view of Berdinis with the teachings of Bateman with the purpose to “facilitate and/or improve delivery of the parcel by leveraging predicted delivery estimates” (¶ [0058]), as suggested by Bateman. Further, one of ordinary skill in the art would have recognized that the teachings of Batman are compatible with the system of Bulcao in view of Berdinis as they share capabilities and characteristics; namely, they are both systems configured to collect historical delivery data associated with a plurality of delivery addresses and predicting delivery transit times. 

Bulcao teaches a feature for assigning a transporter to pick up a good from an initial pickup location and generating a preferred route of travel for the transporter, Bulcao in view of Berdinis/Bateman does not explicitly teach deriving a departure time from the location based on the route. 

	However, Gross teaches the following:
	Deriving a departure time from the […] location based on the […] route;
	Gross teaches “Systems and methods for generating and providing intelligent time to leave reminders on an electronic device” (see Abstract); determining the departure time includes: (i) determining a current address corresponding to the electronic device, (ii) determining a route from the current address to the previously-visited address, and (iii) determining the departure time based on an amount of time to complete the route so that the user will reach the previously-visited address within a predefined amount of time” (¶ [0010]). 
	Thus, Gross teaches a system feature for determining a departure time from a first location to reach a second location within a predefined amount of time based on the amount of time to complete a particular route. Thus, the feature for determining the amount of time to complete a route between a first location and a second location, and subsequently deriving a departure time from the first location based on said determination is equivalent to deriving a departure time from the location (such as the pickup location disclosed by Bulcao) based on a route (such as the preferred route generated by the system of Bulcao).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman with the teachings of Gross by incorporating a feature for deriving a departure time from a first location based on a route to a destination location, as taught by Gross, into the system of Bulcao in view of Berdinis/Bateman that is configured to assign a transporter to pick up goods from an initial location and travel along a preferred route to a destination/intermediary location. Gross. 

	Bulcao in view of Berdinis/Bateman/Gross does not explicitly teach causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good.
	 
	However, Yang teaches the following:
	Causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good;
	Yang teaches “systems may perform the methods to receive a first intention for a first transportation service of a first subject […] identify an available service provider […] send the service provider a first time point to arrive at a pick-up location and a wait time to stop at the pick-up location before departing from the pick-up location” (Abstract); “When provider terminal 140 determines that the service provider has arrived at the pick-up location, provider terminal 140 may display the wait time […] provider terminal 140 may display the first time point, the pick-up location, and the wait time in a format of text, image, video, sound, or the like, or any combination thereof […] provider terminal 140 may display a text showing “The wait time is 5 minutes, and the departure time is 10:12 am.” The third example is that provider terminal 140 may display a countdown clock of the wait time” (¶ [0093]); “a computing device 200 on which […] the provider terminal 140 may be implemented” (¶ [0055]); computing device 200 also includes […] user interface elements” (¶ [0058]). 
	Thus, Yang teaches that a transportation service provider may be assigned to pick up a requester at a particular location (equivalent to the good) and wait a particular amount of time 
	 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the logistical management system of Bulcao in view of Berdinis/Bateman/Gross the feature for tracking and displaying a wait time on a transportation service provider’s computing device indicative of a time that the service provider is waiting at a pickup location to pick up the entity to be transported, as taught by Yang. It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, the feature for tracking and displaying a wait time on a transportation service provider’s computing device, as taught by Yang, does not change nor affect the normal functions of the logistical management system of Bulcao in view of Berdinis/Bateman/Gross. Receiving requests to transport a good, generating preferred routes based on particular criteria, and assigning transporters to transport the good to intermediate locations, as disclosed by Bulcao in view of Berdinis/Bateman/Gross, would be performed in the same way even with the addition of a feature for tracking and displaying a wait time on a transportation service provider’s computing device, as taught by Yang. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Bulcao and Yang not interfere with each other. Further one of ordinary skill in the art would have recognized that the teachings of Yang are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross as they share capabilities and characteristics; namely, they are both systems directed to facilitating transportation services.
	Bulcao in view of Berdinis/Bateman/Gross/Yang does not explicitly teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time.

	However, Swanson teaches the following:
	After the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time; and 
	Swanson teaches “Courier users can be assigned to pick up and deliver items for orders for requesting users and receive information associated with the orders from the courier management system 100 via the courier device 130 (e.g., such as […] locations for pick-up and delivery, the time to go to the pick-up location, etc.)” (¶ [0016]); “Each source device 120 is registered with the courier management system 100 and each source device 120 is associated with a particular source location capable of providing particular items that are available to requesting users” (¶ [0014]); “courier order verification module 104 may also use data about detection events to determine how long a courier waits at the source location, and thus may be used to determine wait times of the courier, for example, to provide compensation to the courier for the delay” (¶ [0049]); “As the courier approaches the source or merchant, the courier device 130 may detect or receive source beacons 150 that are broadcasted from the source device 120 […] the courier device 130 may continue to monitor its proximity to the source device via the broadcast beacons from the source device, and report changes to the courier management system 100 […] By continuing to report the proximity of the courier device 130 to the source device, the courier management system 100 may update the estimated time of delivery for the order based on the amount of time spent waiting for pickup of the order […] This may reflect delays or other problems with the pickup or preparation by the source of the order […] detecting a pick up delay based on the beacon detection events may cause the courier 
	Thus, Swanson teaches a system comprising a source device (associated with a source/pickup location for an item) and a courier device, where a courier may be assigned with orders (including a pickup time and pickup location). In this case, the pickup time for the order by the courier is equivalent to a departure time for when a courier should pick-up the order and depart with the order to complete the delivery. Upon arrival at the pickup location, the courier’s device is configured to monitor and report a proximity to the source device to the system, such that the continued reports from the courier device may reflect a delay relative to the order pickup time; equivalent to after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time.

	Causing a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the second GUI is displayed on a device separate from the mobile device of the transporter. 
	Swanson teaches “A requesting user of the courier management system, such as a customer placing an order for a product or merchandise to be delivered, may submit an order request by providing input on a requesting device” (¶ [0004]); “the courier management system 100 can also use determined information about actual wait times  […] to provide more accurate estimated time of arrival (ETA) information to requesters/consumers of the order” (¶ [0057]); “Updates for the order may also be provided to the order request module 112 of the requesting device 110 associated with the order […] the courier verification module 104 may provide a notification to the order request module 112 to update the user interface, e.g., via the 

	Thus, Swanson teaches a system that may monitor a courier device to determine when the courier has been delayed at a source/pickup location relative to an initially scheduled pickup time (see ¶ [0016], ¶ [0053]); equivalent to an update that the transporter has not departed the pickup location by the departure time. Further, a requestor device associated with a user that placed the order may be regularly updated via an interface with information regarding an updated estimated time of arrival of the courier based on the received actual wait time information of the courier at the source location; equivalent to causing a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the second GUI is displayed on a device separate from the mobile device of the transporter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang with the teachings of Swanson by incorporating a feature for configuring a courier’s device to provide reports indicative of a delay for picking up an order at a source location relative to the scheduled pickup time and providing a notifications to a second device associated with a requestor with information indicative of the delay/estimated time of arrival updates, as taught by Swanson, into the system of Bulcao in view of Berdinis/Bateman/Gross/Yang that is configured to assign transportation providers to pick up goods at particular locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to better estimate the delay of a pick up at the source location (e.g., based on an average of a plurality of wait times by a plurality of couriers at the source location)” (¶ [0049]) and “improve estimated times of arrival” (¶ [0019]), as suggested by Swanson. Further, one of ordinary skill in the art would have recognized that the teachings of Swanson are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross/Yang as they share capabilities and characteristics; namely, they are both systems directed to facilitating delivery services and assigning transporters to complete the delivery services.

	Regarding claim 2,
 	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 1. Further, Bulcao does not explicitly teach, however Berdinis does teach the following:
	Receiving a user-selected transport type for the transport of the good;
	Berdinis teaches “the shipper device 10 can access a portal, such as via a browser application, that communicates with the shipment system 1 […] The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight […] Further, the shipment request can include other requirements for the shipment such as the need for a refrigerated container, auto transport, livestock car, dry bulk container, liquid tanker, and lowboy trailer” (¶ [0034]). 
	Thus, Berdinis teaches a feature for receiving a shipment request from a shipper device including information associated with transportation requirements (such as auto transport, livestock car, lowboy trailer, etc.); equivalent to receiving a user-selected transport type for the transport of the good.
	
	Wherein the at least one of the preferred route […] is based on the user-selected transport type. 
	 Berdinis teaches “matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request” (¶ [0077]), “a suggested route can be provided with the shipment request so that the user of the device can see where the truck is likely to travel while 510, and generated by the shipment selection and execution module 508, or they can be provided by the shipment system 1” (¶ [0058]). 
	Thus, Berdinis teaches a system that may identify carriers capable of executing a shipment based on the shipment request information (including the user selected type of transport). Further, the system may generate suggested routes based on fuel prices for the type of transport vehicle or carrier preferences of the identified carriers that are capable of executing the shipment (identified according to the shipment request); equivalent to a preferred route being based on the user-selected transport type. 

	It would have been obvious to one of ordinary skill in the art to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for determining of a type of transport for executing a shipment based on a shipment request submitted by a shipper and generating a suggested route based on conditions (fuel prices/road quality/autonomous driving availability/carrier preferences) associated with the type of transport, as suggested by Berdinis, into the logistical management system of Bulcao. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve the predictability of […] fuel costs, and/or wear-and-tear on the vehicle“ (¶ [0083]) and “ improve efficiency” (¶ [0021]) of generating preferable routes in accordance with a type of vehicle selected for performing transportation services, as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	Further, Bulcao in view of Bulcao in view of Berdinis/Bateman does not explicitly teach a feature for a departure time being based on a user selected transport type. 

	However, Gross teaches the following:
	Wherein the at least one of the […] departure time is based on the user-selected transport type.
	Gross teaches “routing preferences include road-type preferences […] and mode of transportation preferences” (¶ [0238]); determining the departure time includes […]  (ii) determining a route from the current address to the previously-visited address, and (iii) determining the departure time based on an amount of time to complete the route so that the user will reach the previously-visited address within a predefined amount of time” (¶ [0010]).
	Thus, Gross teaches a system feature for determining a departure time from a first location to reach a second location within a predefined amount of time based on the amount of time to complete a particular route (the route being selected based on a user input mode of transportation preference). Thus, the feature for determining the amount of time to complete a route (based on user preferences for mode of transportation) between a first location and a second location, and subsequently deriving a departure time from the first location based on said determination is equivalent to a departure time is based on the user-selected transport type.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman with the teachings of Gross by incorporating a feature for deriving a departure time from a first location based on a route (associated with a preferred mode of transport) to a destination location, as taught by Gross, into the system of Bulcao in view of Berdinis/Bateman that is configured to assign a transporter to pick up goods from an initial location and travel along a Gross. 

	Regarding claim 3,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 2. Further, Bulcao teaches the following:
	Assigning the job to a group of authorized handlers […]; 
	Bulcao teaches “various segments may rely on different modes of transportation (e.g., ground, air, rail, etc.)” (¶ [0006]); “Based on the available flights, the server 106 may determine the possible routes […] A driver needs time to pickup the package and drive to the airport […] Server 106 may maintain a database of every airport“ (¶ [0065]); “the data store element 108 may contain segment information to be used to generate itineraries or routes between a first location and a second location. For instance, data store 108 may contain flight data segments for a plurality of air transportation providers” (¶ [0032]); “generate a transit document based on information associated with the package […] transmit the transit document to a transit provider (e.g., a cargo air carrier) […] transit document may comprise a graphical representation of, for instance, an airway bill for a particular transit provider (e.g., an airline company)” (¶ [0009]); select drivers that have the appropriate certifications to carry that commodity type […] driver profile maintained by server may contain additional data including certifications” (¶ [0066]).
	Thus, Bulcao teaches that an itinerary for delivery of a good may comprise segments that rely on different modes of transport, including flight segments executed by particular airline companies/cargo air carriers and driving segments executed by certified drivers; equivalent to assigning the job to a group of authorized handlers. 

Bulcao teaches a system configured to assign itinerary segments to various transit providers, such as a plurality of airline companies/ cargo air carriers or certified drivers, Bulcao does not explicitly teach that the job is assigned to the authorized handlers based on the user selected transport type, wherein the authorized handlers monitor transport of the good.   

	However, Berdinis teaches the following:
	Assigning the job to a group of authorized handlers based on the user-selected transport type, wherein the group of authorized handlers monitor transport of the good.
	Berdinis teaches a plurality of dispatcher devices associated with a plurality of dispatchers that are entities controlling one or more carriers (¶ [0028]). Further, Berdinis teaches that a shipments may be relayed such that a first carrier transports the shipment a first portion and a second carrier transports the shipment a second portion (¶ [0063]). Further, Berdinis teaches a matching engine that matches carriers (associated with a dispatcher) with a shipment request based on the requirements of the shipment request by the shipper (such as a particular type of transport) (¶ [0034]), (¶ [0077]). Further, carrier devices can be used by carriers to interact with the system and dispatcher devices, where the carrier device is configured to report the current status of the associated truck including its current location (¶ [0029]);
	Thus, the feature for matching a plurality of carriers (associated with a plurality of dispatchers) to transport a shipment based on a shipper requested transport type, where the plurality of carriers may transport the shipment only a portion of the total distance and report their current locations to the dispatch devices, is equivalent to assigning the job to a group of authorized users based on the user-selected transport type, wherein the group of authorized users monitor transport of the good.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for assigning a shipment to a group of dispatchers (authorized users) based on the transport type required by a shipper wherein the dispatchers may receive reports of their associated carrier’s locations, as taught by Berdinis, into the system of Bulcao that is configured to assign a plurality of authorized handlers to a job for transporting a shipment. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the field of logistics predictability is critical” (¶ [0022]) and incorporating a feature for monitoring the transportation of a good would result in “improving predictions of delivery times” (¶ [0021]), as suggested by Berdinis. Further, one of ordinary skill in the art would have been motivated to modify the system of Bulcao with a feature to assign a job to a group of handlers based on a user selected transport type with the purpose to “guarantee the safety of the freight” (¶ [0034]), as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	Regarding claim 4, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 1. Further, Bulcao teaches the following:
	Assigning the job to a group of authorized handlers based on a type of the good […];
	Bulcao teaches “various segments may rely on different modes of transportation (e.g., ground, air, rail, etc.)” (¶ [0006]); “it is possible that not every driver is certified to carry human tissue. Accordingly, the server 106 can be configured to only select drivers that have the appropriate certifications to carry that commodity type […] driver profile maintained by server may contain additional data including certifications” (¶ [0066]).
	Although Bulcao teaches a system configured to assign a group of certified transport providers and flights associated with particular airlines (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers) to transport a shipment along segments of an itinerary, Bulcao does not explicitly teach that the group of authorized handlers monitor transport of the good. 

	However, Berdinis teaches the following:
	[…] where in the group of authorized handlers monitor transport of the good.
	Berdinis teaches a plurality of dispatcher devices associated with a plurality of dispatchers that are entities controlling one or more carriers (¶ [0028]). Further, Berdinis teaches that a shipments may be relayed such that a first carrier transports the shipment a first portion and a second carrier transports the shipment a second portion (¶ [0063]). Further, carrier devices can be used by carriers to interact with the system and dispatcher devices, where the carrier device is configured to report the current status of the associated truck including its current location (¶ [0029]);
	Thus, the feature for matching a plurality of carriers (associated with a plurality of dispatchers) to transport a shipment (where the plurality of carriers may transport the shipment only a portion of the total distance) and reporting their current locations to the dispatch devices is equivalent to assigning the job to a group of authorized users based on the user-selected transport type, wherein the group of authorized users monitor transport of the good.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for assigning a shipment to a group of dispatchers (authorized users) based on the transport type required by a shipper wherein the dispatchers may receive reports of their associated carrier’s locations, as taught by Berdinis, into the system of Bulcao that is configured to assign a plurality of authorized handlers to a job for transporting a shipment. One of ordinary skill in the art would have been motivated to make this modification Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	Regarding claim 5, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 1. Further, Bulcao teaches the following:
	Receiving a selection of the job from a particular authorized handler of a group of authorized handlers; and 
	Bulcao teaches “the driver's device 104” (¶ [0072]); “system 106 can offer the route by sending a request 208 to a plurality of user devices 104 at the same time and give the job to the first user device 104 that sends a confirmation message 210 to the control device 106.” (¶ [0051]); “system 106 may send a request message 208 to a number of user devices 104. The request message 208 may contain information relating to the specifics of the package to be transported as well as a location of the package and a destination. When a user device 104 determines to accept the request, it sends a confirmation message 210 to the control system 106” (¶ [0036]); “it is possible that not every driver is certified to carry human tissue. Accordingly, the server 106 can be configured to only select drivers that have the appropriate certifications to carry that commodity type […] driver profile maintained by server may contain additional data including certifications” (¶ [0066]); 
	Thus, Bulcao teaches a system that may send request messages to a plurality of certified drivers, where a certified driver among the plurality of certified drivers may respond by 

	Assigning the job to the particular authorized handler;
	Bulcao teaches “system 106 can offer the route by sending a request 208 to a plurality of user devices 104 at the same time and give the job to the first user device 104 that sends a confirmation message 210 to the control device 106.” (¶ [0051]).
	Thus, Bulcao teaches a system that may give a job to the first device associated with a certified driver to respond to the request; equivalent to assigning the job to the particular authorized handler. Further, teaches a system configured to select flights associated with particular airlines (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers) to transport a shipment along segments of an itinerary.

	Bulcao does not explicitly teach wherein the particular authorized handler monitors transport of the good. 

	However, Berdinis teaches the following:
	Wherein the particular authorized handler monitors transport of the good.
	Berdinis teaches a plurality of dispatcher devices associated with a plurality of dispatchers that are entities controlling one or more carriers (¶ [0028]). Further, Berdinis teaches that a shipments may be relayed such that a first carrier transports the shipment a first portion and a second carrier transports the shipment a second portion (¶ [0063]). Further, carrier devices can be used by carriers to interact with the system and dispatcher devices, where the carrier device is configured to report the current status of the associated truck including its current location (¶ [0029]);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for both a system and dispatcher to receive reports on a carrier’s current location while transporting a good, as taught by Berdinis, into the system of Bulcao that is configured to assign a plurality of authorized handlers to a job for transporting a shipment. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the field of logistics predictability is critical” (¶ [0022]) and incorporating a feature for monitoring the transportation of a good would result in “improving predictions of delivery times” (¶ [0021]), as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	Regarding claim 6, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 5. Further, Bulcao teaches the following:
	Receiving a selection of the job from a second authorized handler of the group of authorized handlers such that the particular authorized handler and the second handler can both work on the job […];
	Bulcao teaches “Once the driver has successfully received the packages, device 104 can be configured to automatically route the driver to the destination, which in this 104” (¶ [0071]); “Upon successful delivery of the packages, the driver can input information to device 102 indicating that the packages have been successfully delivered to the airline” (¶ [0073]); “tasks may also be initiated at this point to “listen” for the arrival of the plane at its destination. When the plan arrives, the server 106 system may receive information to that effect and may, subsequently, being the process (e.g., process 700) of selecting qualified drivers near the destination airport” (¶ [0074]); “When a user device 104 determines to accept the request, it sends a confirmation message 210 to the control system 106” (¶ [0036])
	Thus, Bulcao teaches an example wherein a first driver successfully delivers a package to an airline to complete a subsequent segment of the itinerary, and the system may then begin the process of selecting a qualified driver to pick up the package from the airline upon arrival of the plane at its destination. Further, the process of selecting a certified/qualified driver includes receiving a confirmation message from the driver to accept the job; equivalent to receiving a selection of the job from a second authorized handler of the group of authorized handlers such that the particular authorized handler and the second handler can both work on the job.

	Bulcao does not explicitly teach wherein the second authorized handler monitors transport of the good.

	However, Berdinis teaches the following:
	Wherein the second authorized handler monitors transport of the good;
	Berdinis teaches a plurality of dispatcher devices associated with a plurality of dispatchers that are entities controlling one or more carriers (¶ [0028]). Further, Berdinis teaches that a shipments may be relayed such that a first carrier transports the shipment a first portion and a second carrier transports the shipment a second portion (¶ [0063]). Further, carrier devices can be used by carriers to interact with the system and dispatcher devices, 
	Thus, the feature for matching a plurality of carriers (associated with a plurality of dispatchers) to transport a shipment (where the plurality of carriers may transport the shipment only a portion of the total distance) and reporting their current locations to the dispatch devices is equivalent to wherein a second authorized handler monitoring transport of the good.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for assigning a shipment to a group of dispatchers (authorized users), where the dispatchers may receive reports of the carriers current locations, as taught by Berdinis, into the system of Bulcao that is configured to assign a plurality of authorized handlers to a job for transporting a shipment. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the field of logistics predictability is critical” (¶ [0022]) and incorporating a feature for monitoring the transportation of a good would result in “improving predictions of delivery times” (¶ [0021]), as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	Regarding claim 11,
	Bulcao teaches the following:
	A memory; and a processor in communication with the memory and configured to:
	Bulcao teaches “a management system may include an interface coupled to an electronic data store and one or more processors coupled to the interface” (¶ [0003]); “embodiments can be implemented, for example, using one or more well-known computer systems, such as computer system 1000 shown in FIG. 10” (¶ [0075]); “Computer system 1000 also includes a main or primary memory 1008” (¶ [0079]); “a tangible computer useable or readable medium having control logic (software) stored thereon is also referred to herein as a “computer program product” or “program storage device.” This includes, but is not limited to, computer system 1000, main memory 1008,  […] Such control logic, when executed by one or more data processing devices (such as computer system 1000), causes such data processing devices to operate as described herein” (¶ [0084]). 

	Receive a request from a client to transport a good from a pickup location to a destination location, wherein the request corresponds to a job for transporting the good. 
	Bulcao teaches “Systems and methods of performing logistical management […] receive a request to ship a package from an electronic device associated with a user” (¶[0003]); “method 500 begins by receiving a shipping request […] shipping request may contain, among other things, a pickup location and a destination location for a package or item to be transported” (¶ [0046]).  

	Identify a pickup node and a destination node on a pre-generated graph data structure representing the pickup location and the destination location, respectively; 	
	Bulcao teaches “At step 906, a graphical representation of the route information (e.g., a map) can be generated by the control system 106 […] if or when the control system 106 receives an updated itinerary, updated route information can be generated at step 910. An updated graphical representation based on the updated itinerary can then be Bulcao teaches “creating an itinerary or route for a user to take from the first location to the destination”. 
	Thus, Bulcao teaches a system configured to generate a graphical representation (a map) of a route, the route including a first location and a destination. 
	Identify within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node;
	Bulcao teaches “In response to receiving the request […] determine a set of possible itineraries for the package” (¶ [0003]); “each of the itineraries comprises a plurality of itinerary segments […] various segments may rely on different modes of transportation (e.g., ground, air, rail, etc.)” (¶ [0006]); “FIG. 3 depicts a routing diagram 300 […] trip segments 310, 312, 314, and 316 are depicted. Each of the trip segments 310, 312, 314, and 316 is a path between discrete locations (e.g., A 302, B 304, C 306, and D 308)” (¶ [0039]); “graphical representation of the route information can then be transmitted to a customer device 102” (¶ [0060]); “client device 102 may be configured to display information indicating a specific location along the route (e.g., segment 310) at which the driver is currently located” (¶ [0068[).
	Thus, Bulcao teaches a system configured to generate a graphical representation of a route for transporting a package to a destination that may be displayed to a client device, the route comprising a plurality of trip segments where each trip segment is a path between discrete locations on the route; equivalent to identifying within the pre-generated graph data structure, a plurality of intermediate nodes and a plurality of segments associated with the plurality of intermediate nodes based on the pickup node and the destination node.

	Wherein the plurality of intermediate nodes corresponds to a plurality of intermediate locations;
	Bulcao teaches ““FIG. 3 depicts a routing diagram 300 […] trip segments 310, 312, 314, and 316 are depicted. Each of the trip segments 310, 312, 314, and 316 is a path between discrete locations (e.g., A 302, B 304, C 306, and D 308)” (¶ [0039]).
	Thus, Bulcao teaches that a route may include a plurality of trip segments, where the trip segments are paths between various discrete locations; equivalent to the plurality of intermediate nodes corresponding to a plurality of intermediate locations.

	Determining, […] a plurality of transit costs for the plurality of segments;
	Bulcao teaches “In response to receiving the request, […] determine a set of possible itineraries for the package […] possible itineraries can then be validated against a set of pre-determined rules to produce a subset of itineraries” (¶ [0003]); “select the itinerary by first sorting the subset of possible itineraries according to a criterion […] criterion my include one or more of a cost […] a total number of segments” (¶ [0004]; “ the control system 106 may return to the customer device 102 a quote 204 relating to […] cost of transporting the item or package from the request.” (¶ [0035]).
	Thus, Bulcao teaches that a plurality of possible itineraries (comprising a plurality of segments) may be sorted according to a criterion, such as the costs associated with transporting the package along each itinerary route; equivalent to determining a plurality of transit costs for the plurality of segments.

	Determine […] a plurality of tender times for the plurality of intermediate locations […] based on historical tender times for the plurality of intermediate locations […];
	Bulcao teaches “select the itinerary by first sorting the subset of possible itineraries according to a criterion […] criterion may include one or more of […] a duration of the itinerary, a total number of segments” (¶ [0004]; “various segments may rely on different modes of transportation (e.g., ground, air, rail, etc.)” (¶ [0006]);“Based on the available flights, the 106 may determine the possible routes […] A driver needs time to pickup the package and drive to the airport […] Server 106 may maintain a database of every airport […] average time to tender a package to the airline as well as cargo hours. This ensures that the final route takes in all possible temporal variables associated with tendering a package.” (¶ [0065]).
	Thus, Bulcao teaches a system that may sort possible itineraries according to criterion such as the duration and total number of segments, where each segment may rely on different modes of transport (such as air). Further, the server may maintain a database for intermediary locations (such as every airport) that maintains records of average times to tender a package at the intermediary location (airport) where a package is brought by a driver from an initial pickup location; equivalent to determining a plurality of tender times for the plurality of intermediate locations based on historical tender times for the plurality of intermediate locations.

	Generate a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations;
	Bulcao teaches “One important aspect of transporting items or packages from one location to another is creating an itinerary or route for a user to take from the first location to the destination” (¶ [0032]); “select the itinerary by first sorting the subset of possible itineraries according to a criterion, and then selecting the itinerary that is the highest ranking according to the criterion. The criterion may include one or more of a cost, a distance, a duration of the itinerary, a total number of segments” (¶ [0004]); “Server 106 may maintain a database of every airport […] average time to tender a package to the airline […] This ensures that the final route takes in all possible temporal variables associated with tendering a package […] The 106 may also be configured to add the drive time, airline cut off time, airport delay time and drive to destination time to the airline departure to calculate the fastest possible route that is achievable for that shipment” (¶ [0065]).
	Thus, Bulcao teaches a system configured to calculate a fastest possible route achievable for a shipment, generate a set of routes for possible itineraries, and selecting a highest ranked itinerary based on a cost, total number of segments, and duration of the itinerary, where the duration of an itinerary may be associated with average tender times/delay times at an intermediary location. Therefore, the feature for selecting a preferred itinerary route among a plurality of possible itineraries based on the cost and duration of the itineraries (each itinerary potentially having a plurality of segments) is equivalent to generating a preferred route from a plurality of possible routed from the pickup location to the destination location based on the plurality of transit costs and the plurality of tender times, the preferred route having a lowest transportation cost of the plurality of possible routes for transporting the good from the pickup location to the destination location, wherein the preferred route comprises an intermediate location of the plurality of intermediate locations.

	Assign a transporter to pick up the good from the pickup location and transport the good to the intermediate location;
	Bulcao teaches “After transportation for a package has been routed, a user 104 needs to be dispatched to pick up the package […] the control system 106 can offer the route to the closest driver 104” (¶ [0051]); “When a user/driver accepts a route […] control system 106 can automatically send route information to the mobile device 104 to the pickup location” (¶ [0052]); “If the destination is the starting point of a subsequent trip segment the control system 106 can provide additional information to the user device 104.” (¶ [0054]).
	Thus, Bulcao teaches a system configured to send route information to a driver including a pickup location and a destination, where the destination can be the starting point of a 

	Assign one or more additional transporters to transport the good from the intermediate location to the destination location;
	Bulcao teaches “Once the driver has successfully received the packages, device 104 can be configured to automatically route the driver to the destination, which in this example is LAX“ (¶ [0071]); “Depositing the packages with the airline may require an air way bill (AWB)” (¶ [0072]); “When the plane arrives, the server 106 system may receive information to that effect and may, subsequently, being the process (e.g., process 700) of selecting qualified drivers near the destination airport. And the process for transporting the packages from the destination airport to the final destination can be repeated” (¶ [0074]). 

	Bulcao does not explicitly teach a feature for determining a plurality of transit costs by a transport cost machine learning model.

	However, Berdinis teaches the following:
	Determine, by a transport cost machine learning model a plurality of transit costs for the plurality of segments;
	Berdinis teaches “a computer-implemented method of arranging shipments of freight by a carrier […] A set of data each corresponding to a shipment request and each comprising a pickup location, a delivery location, a pickup time […] A plurality of trucks available for executing the shipment requests” (¶ [0006]); “shipment groups can also include relay systems, in which a first carrier brings the shipment a first portion of a shipment's distance, and then a second carrier picks-up the shipment and brings it a second portion of the shipment's distance. This process can repeat as many times as desired to execute the shipment” (¶ [0063]); “The costs to 
	Thus, Berdinis teaches a system for arranging shipment of freight by a plurality of carriers, where a first carrier may transport the freight along a first portion of a trip and a second carrier may transport the freight along a second portion of a trip. Further, the system may compare different route/itinerary options by determining expected costs of the trip along each route based on carrier preferences, where machine learning techniques may be used to learn the carrier preferences that are used to determine the costs associated with each route/trip; equivalent to determining, by a transport cost machine learning model a plurality of transit costs for the plurality of segments.

	It would have been obvious to one of ordinary skill in the art to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for using machine learning techniques to determine costs associated with a plurality of route/itinerary options for completing a trip to transport freight, as taught by Berdinis, into the system of Bulcao that is configured to generate routes for transporting a good from an initial location to a destination and selecting a preferred route based on costs. One of ordinary skill in the art would have been motivated to make this modification to the system of Bulcao with the purpose to “improve the predictability of […] fuel costs, and/or wear-and-tear on the vehicle“ (¶ [0083]) and “ improve efficiency” (¶ [0021]) of determining costs associated with a plurality of route options, as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; 

	Bulcao in view of Berdinis does not explicitly teach a feature for determining historical times associated with intermediate locations and a plurality of known transporters by use of a location time machine-learning model that has been trained based on the historical times. 

	However, Bateman teaches the following:
	Determine, by a location time machine-learning model, a plurality of […] times for the plurality of intermediate locations wherein the location time machine-learning model is trained based on historical […] times for the plurality of intermediate locations and a plurality of known transporters;
	Bateman teaches “a method for predicting transit time for a parcel associated with a user includes: retrieving historical delivery data (e.g., past delivery data) from a plurality of shipping carriers S110; generating cross-carrier delivery features based on normalizing (e.g., standardizing) the historical delivery data across the plurality of shipping carriers S120” (¶ [0011]); “retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS) […] Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.)” (¶[0019]); “Block S130 includes training a delivery prediction machine learning model […] method 100 can employ machine learning approaches including any one or more of: supervised learning […] unsupervised learning” (¶ [0036]). 
	Thus, Bateman teaches a method for training a delivery prediction machine learning model using historical delivery data related with a plurality of carriers and their handling/transit 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis with the teachings of Bateman by incorporating a feature for training a machine learning model using historical delivery data related with a plurality of carriers and their historical handling/transit times associated with a plurality of addresses (such as origin, intermediary, and destination addresses), as taught by Bateman, into the system of Bulcao in view of Berdinis that is configured to maintain historical tender time data associated with intermediary locations. One of ordinary skill in the art would have recognized that such a modification would allow the system of Bulcao to use the historical tender time data associated with intermediary location to train a machine learning model to predict delivery times with respect to particular carriers chosen for a transport assignment and each intermediary location selected along a route. One of ordinary skill in the art would have been motivated to make such a modification to the system of Bulcao in view of Berdinis with the teachings of Bateman with the purpose to “facilitate and/or improve delivery of the parcel by leveraging predicted delivery estimates” (¶ [0058]), as suggested by Bateman. Further, one of ordinary skill in the art would have recognized that the teachings of Batman are compatible with the system of Bulcao in view of Berdinis as they share capabilities and characteristics; namely, they are both systems configured to collect historical delivery data associated with a plurality of delivery addresses and predicting delivery transit times. 

Bulcao teaches a feature for assigning a transporter to pick up a good from an initial pickup location and generating a preferred route of travel for the transporter, Bulcao in view of Berdinis/Bateman does not explicitly teach deriving a departure time from the location based on the route. 

	However, Gross teaches the following:
	Derive a departure time from the […] location based on the […] route;
	Gross teaches “Systems and methods for generating and providing intelligent time to leave reminders on an electronic device” (see Abstract); determining the departure time includes: (i) determining a current address corresponding to the electronic device, (ii) determining a route from the current address to the previously-visited address, and (iii) determining the departure time based on an amount of time to complete the route so that the user will reach the previously-visited address within a predefined amount of time” (¶ [0010]). 
	Thus, Gross teaches a system feature for determining a departure time from a first location to reach a second location within a predefined amount of time based on the amount of time to complete a particular route. Thus, the feature for determining the amount of time to complete a route between a first location and a second location, and subsequently deriving a departure time from the first location based on said determination is equivalent to deriving a departure time from the location (such as the pickup location disclosed by Bulcao) based on a route (such as the preferred route generated by the system of Bulcao).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman with the teachings of Gross by incorporating a feature for deriving a departure time from a first location based on a route to a destination location, as taught by Gross, into the system of Bulcao in view of Berdinis/Bateman that is configured to assign a transporter to pick up goods from an initial location and travel along a preferred route to a destination/intermediary location. Gross. 

	Bulcao in view of Berdinis/Bateman/Gross does not explicitly teach causing a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good.
	 
	However, Yang teaches the following:
	Cause a first graphical user interface (GUI) to display on a mobile device of the transporter, the first GUI configured to track a waiting time of the transporter at the pickup location to receive the good;
	Yang teaches “systems may perform the methods to receive a first intention for a first transportation service of a first subject […] identify an available service provider […] send the service provider a first time point to arrive at a pick-up location and a wait time to stop at the pick-up location before departing from the pick-up location” (Abstract); “When provider terminal 140 determines that the service provider has arrived at the pick-up location, provider terminal 140 may display the wait time […] provider terminal 140 may display the first time point, the pick-up location, and the wait time in a format of text, image, video, sound, or the like, or any combination thereof […] provider terminal 140 may display a text showing “The wait time is 5 minutes, and the departure time is 10:12 am.” The third example is that provider terminal 140 may display a countdown clock of the wait time” (¶ [0093]); “a computing device 200 on which […] the provider terminal 140 may be implemented” (¶ [0055]); computing device 200 also includes […] user interface elements” (¶ [0058]). 
	Thus, Yang teaches that a transportation service provider may be assigned to pick up a requester at a particular location (equivalent to the good) and wait a particular amount of time 
	 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the logistical management system of Bulcao in view of Berdinis/Bateman/Gross the feature for tracking and displaying a wait time on a transportation service provider’s computing device indicative of a time that the service provider is waiting at a pickup location to pick up the entity to be transported, as taught by Yang. It would have been obvious to one of ordinary skill in the art to make this modification, as described above, when one considers that the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. In particular, the feature for tracking and displaying a wait time on a transportation service provider’s computing device, as taught by Yang, does not change nor affect the normal functions of the logistical management system of Bulcao in view of Berdinis/Bateman/Gross. Receiving requests to transport a good, generating preferred routes based on particular criteria, and assigning transporters to transport the good to intermediate locations, as disclosed by Bulcao in view of Berdinis/Bateman/Gross, would be performed in the same way even with the addition of a feature for tracking and displaying a wait time on a transportation service provider’s computing device, as taught by Yang. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable since the functionalities of the elements of Bulcao and Yang not interfere with each other. Further one of ordinary skill in the art would have recognized that the teachings of Yang are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross as they share capabilities and characteristics; namely, they are both systems directed to facilitating transportation services.
	Bulcao in view of Berdinis/Bateman/Gross/Yang does not explicitly teach after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time.

	However, Swanson teaches the following:
	After the transporter is assigned to pick up the good, receive an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time; and 
	Swanson teaches “Courier users can be assigned to pick up and deliver items for orders for requesting users and receive information associated with the orders from the courier management system 100 via the courier device 130 (e.g., such as […] locations for pick-up and delivery, the time to go to the pick-up location, etc.)” (¶ [0016]); “Each source device 120 is registered with the courier management system 100 and each source device 120 is associated with a particular source location capable of providing particular items that are available to requesting users” (¶ [0014]); “courier order verification module 104 may also use data about detection events to determine how long a courier waits at the source location, and thus may be used to determine wait times of the courier, for example, to provide compensation to the courier for the delay” (¶ [0049]); “As the courier approaches the source or merchant, the courier device 130 may detect or receive source beacons 150 that are broadcasted from the source device 120 […] the courier device 130 may continue to monitor its proximity to the source device via the broadcast beacons from the source device, and report changes to the courier management system 100 […] By continuing to report the proximity of the courier device 130 to the source device, the courier management system 100 may update the estimated time of delivery for the order based on the amount of time spent waiting for pickup of the order […] This may reflect delays or other problems with the pickup or preparation by the source of the order […] detecting a pick up delay based on the beacon detection events may cause the courier 
	Thus, Swanson teaches a system comprising a source device (associated with a source/pickup location for an item) and a courier device, where a courier may be assigned with orders (including a pickup time and pickup location). In this case, the pickup time for the order by the courier is equivalent to a departure time for when a courier should pick-up the order and depart with the order to complete the delivery. Upon arrival at the pickup location, the courier’s device is configured to monitor and report a proximity to the source device to the system, such that the continued reports from the courier device may reflect a delay relative to the order pickup time; equivalent to after the transporter is assigned to pick up the good, receiving an update from the mobile device of the transporter that the transporter has not departed the pickup location by the departure time.

	Cause a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the second GUI is displayed on a device separate from the mobile device of the transporter. 
	Swanson teaches “A requesting user of the courier management system, such as a customer placing an order for a product or merchandise to be delivered, may submit an order request by providing input on a requesting device” (¶ [0004]); “the courier management system 100 can also use determined information about actual wait times  […] to provide more accurate estimated time of arrival (ETA) information to requesters/consumers of the order” (¶ [0057]); “Updates for the order may also be provided to the order request module 112 of the requesting device 110 associated with the order […] the courier verification module 104 may provide a notification to the order request module 112 to update the user interface, e.g., via the 

	Thus, Swanson teaches a system that may monitor a courier device to determine when the courier has been delayed at a source/pickup location relative to an initially scheduled pickup time (see ¶ [0016], ¶ [0053]); equivalent to an update that the transporter has not departed the pickup location by the departure time. Further, a requestor device associated with a user that placed the order may be regularly updated via an interface with information regarding an updated estimated time of arrival of the courier based on the received actual wait time information of the courier at the source location; equivalent to causing a second GUI tracking the job to change a displayed representation of the job based on the update that the transporter has not departed the pickup location by the departure time, wherein the second GUI is displayed on a device separate from the mobile device of the transporter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang with the teachings of Swanson by incorporating a feature for configuring a courier’s device to provide reports indicative of a delay for picking up an order at a source location relative to the scheduled pickup time and providing a notifications to a second device associated with a requestor with information indicative of the delay/estimated time of arrival updates, as taught by Swanson, into the system of Bulcao in view of Berdinis/Bateman/Gross/Yang that is configured to assign transportation providers to pick up goods at particular locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to better estimate the delay of a pick up at the source location (e.g., based on an average of a plurality of wait times by a plurality of couriers at the source location)” (¶ [0049]) and “improve estimated times of arrival” (¶ [0019]), as suggested by Swanson. Further, one of ordinary skill in the art would have recognized that the teachings of Swanson are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross/Yang as they share capabilities and characteristics; namely, they are both systems directed to facilitating delivery services and assigning transporters to complete the delivery services.

	Regarding claim 12, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teach the limitations of claim 11. Bulcao teaches the following:
	Bulcao teaches features for selecting flights associated with particular airlines to execute the transport of a shipment along an itinerary segment (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers). However, Bulcao does not explicitly teach receiving a user-selected transport type for the good and assigning the job to a group of authorized handlers based on the user-selected type of delivery, wherein the group of handlers monitor transport of the good. Further, Bulcao does not explicitly teach wherein at least one of the preferred route and departure time is based on the user-selected transport type.

	 Bulcao does not explicitly teach, however Berdinis does teach the following:
	Receive a user-selected transport type for the good; and
	Berdinis teaches “the shipper device 10 can access a portal, such as via a browser application, that communicates with the shipment system 1 […] The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight […] Further, the shipment request can include other requirements for the shipment such as the need for a refrigerated container, auto transport, livestock car, dry bulk container, liquid tanker, and lowboy trailer” (¶ [0034]). 
	Thus, Berdinis teaches a feature for receiving a shipment request from a shipper device including information associated with transportation requirements (such as auto transport, 

	Assign the job to a group of authorized handlers based on the user-selected type of delivery, wherein the group of handlers monitor transport of the good.
	Berdinis teaches a plurality of dispatcher devices associated with a plurality of dispatchers that are entities controlling one or more carriers (¶ [0028]). Further, Berdinis teaches that a shipments may be relayed such that a first carrier transports the shipment a first portion and a second carrier transports the shipment a second portion (¶ [0063]). Further, Berdinis teaches a matching engine that matches carriers (associated with a dispatcher) with a shipment request based on the requirements of the shipment request by the shipper (such as a particular type of transport) (¶ [0034]), (¶ [0077]). Further, carrier devices can be used by carriers to interact with the system and dispatcher devices, where the carrier device is configured to report the current status of the associated truck including its current location (¶ [0029]);
	Thus, the feature for matching a plurality of carriers (associated with a plurality of dispatchers) to transport a shipment based on a shipper requested transport type, where the plurality of carriers may transport the shipment only a portion of the total distance and report their current locations to the dispatch devices, is equivalent to assigning the job to a group of authorized users based on the user-selected transport type, wherein the group of authorized users monitor transport of the good.

	Wherein at least one of the preferred route […] is based on the user-selected transport type. 
	 Berdinis teaches “matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information 510, and generated by the shipment selection and execution module 508, or they can be provided by the shipment system 1” (¶ [0058]). 
	Thus, Berdinis teaches a system that may identify carriers capable of executing a shipment based on the shipment request information (including the user selected type of transport). Further, the system may generate suggested routes based on fuel prices for the type of transport vehicle or carrier preferences of the identified carriers that are capable of executing the shipment (identified according to the shipment request); equivalent to a preferred route being based on the user-selected transport type. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao with the teachings of Berdinis by incorporating the features for assigning a shipment to a group of dispatchers (authorized users) based on the transport type required by a shipper wherein the dispatchers may receive reports of the carriers’ locations and generating a suggested route based on conditions (fuel prices/road quality/autonomous driving availability/carrier preferences) associated with the type of transport, as taught by Berdinis, into the system of Bulcao that is configured to assign a plurality of authorized handlers to a job for transporting a shipment. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the field of logistics predictability is critical” (¶ [0022]) and incorporating a feature for monitoring the transportation of a good would result in “improving predictions of delivery times” (¶ [0021]), as suggested by Berdinis. Further, one of ordinary skill in the art would have Bulcao with a feature to assign a job to a group of handlers based on a user selected transport type with the purpose to “guarantee the safety of the freight” (¶ [0034]), as suggested by Berdinis. Further, one of ordinary skill in the art would have been motivated to make the modification to receive a user selected type of transport and generate a route based on the type of transport with the purpose to “improve the predictability of […] fuel costs, and/or wear-and-tear on the vehicle“ (¶ [0083]) and “ improve efficiency” (¶ [0021]) of generating preferable routes in accordance with a type of vehicle selected for performing transportation services, as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	Further, Bulcao in view of Bulcao in view of Berdinis/Bateman does not explicitly teach a feature for a departure time being based on a user selected transport type. 

	However, Gross teaches the following:
	Wherein the at least one of the […] departure time is based on the user-selected transport type.
	Gross teaches “routing preferences include road-type preferences […] and mode of transportation preferences” (¶ [0238]); determining the departure time includes […]  (ii) determining a route from the current address to the previously-visited address, and (iii) determining the departure time based on an amount of time to complete the route so that the user will reach the previously-visited address within a predefined amount of time” (¶ [0010]).
	Thus, Gross teaches a system feature for determining a departure time from a first location to reach a second location within a predefined amount of time based on the amount of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman with the teachings of Gross by incorporating a feature for deriving a departure time from a first location based on a route (associated with a preferred mode of transport) to a destination location, as taught by Gross, into the system of Bulcao in view of Berdinis/Bateman that is configured to assign a transporter to pick up goods from an initial location and travel along a preferred route to a destination/intermediary location. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help to ensure that users reach events in a timely fashion” (¶ [0050]), as suggested by Gross. 

	Regarding claim 13,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teach the limitations of claim 11. Claim 13 recites limitations that are substantially similar to those of claim 4. Thus, claim 13 is rejected under the same reasons and rationale as those discussed with regard to claim 4. 

	Regarding claim 14,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teach the limitations of claim 11. Claim 14 recites limitations that are substantially similar to those of claim 5. Thus, claim 14 is rejected under the same reasons and rationale as those discussed with regard to claim 5. 

claim 15,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teach the limitations of claim 14. Claim 15 recites limitations that are substantially similar to those of claim 6. Thus, claim 15 is rejected under the same reasons and rationale as those discussed with regard to claim 6. 

	Regarding claim 20, 
	Bulcao teaches the following:
	A computer-readable storage device having instructions stored thereon, execution of which by a processing device, causes the processing device to perform operations comprising:	Bulcao teaches “a management system may include an interface coupled to an electronic data store and one or more processors coupled to the interface” (¶ [0003]); “embodiments can be implemented, for example, using one or more well-known computer systems, such as computer system 1000 shown in FIG. 10” (¶ [0075]); “Computer system 1000 also includes a main or primary memory 1008” (¶ [0079]); “a tangible computer useable or readable medium having control logic (software) stored thereon is also referred to herein as a “computer program product” or “program storage device.” This includes, but is not limited to, computer system 1000, main memory 1008,  […] Such control logic, when executed by one or more data processing devices (such as computer system 1000), causes such data processing devices to operate as described herein” (¶ [0084]).
	
	Further, the subsequent limitations of claim 20 are substantially similar to those of claim 1. Thus, the remaining limitations of claim 20 are rejected under the same reasons and rationale as those discussed with regard to claim 1.

	Regarding claim 21,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teach the limitations of claim 20. Further, the limitations of claim 21 are substantially similar to those of claim 5. Thus, the limitations of claim 21 are rejected under the same reasons and rationale as those discussed with regard to claim 5.

	Regarding claim 22,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teach the limitations of claim 21. Further, the limitations of claim 22 are substantially similar to those of claim 6. Thus, the limitations of claim 22 are rejected under the same reasons and rationale as those discussed with regard to claim 6.

Claims 8, 17, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Bulcao et al. U.S. Publication No. 2018/0107967, hereafter known as Bulcao, in view of Berdinis et al. U.S. Publication No. 2018/0211218, hereafter known as Berdinis, in further view of Bateman U.S. Publication No. 2017/0154347, hereafter known as Bateman, in further view of Gross U.S. Publication No. 2016/0357393, hereafter known as Gross, in further view of Yang et al. U.S. Publication No. 2020/0013020, hereafter known as Yang, in further view of Swanson et al. U.S. Publication No. 2018/0109908, hereafter known as Swanson, in further view of Winters et al. U.S. Publication No. 2015/0186869, hereafter known as Winters. 

	Regarding claim 8, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 5.
	Bulcao teaches features for selecting flights associated with particular airlines to execute the transport of a shipment along an itinerary segment (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers). However, Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson does 
	
	However, Winters teaches the following:
	Receiving a new transporter selection for the job from the particular authorized handler and assigning the new transporter to the job;
	Winters teaches “a network may include a local and fragmented market (e.g. made up of individual vehicle owners, individuals, confederated, renters, taxi drivers, truck drivers, large services, and so on). Such last mile providers may be used to provide delivery  […] a service may route an order to a merchant and/or a last mile service provider that the service decided should be used to provide the delivery service” (¶ [0198]); “Confederated delivery agent 707 may include a delivery agent that works for a delivery company […] Confederated delivery agent 707 may accept delivery jobs communicated to him or her through a third party carrier application 715 and/or in any manner in which a confederated delivery service assigns delivery jobs to its workforce (e.g., radio dispatch)” (¶ [0242]); “a tracked location of a delivery agent may be used to adjust an estimated pickup time […] a mobile application may allow a delivery agent to enter information about a condition of a delivery operation […] a condition that a delivery agent was in an accident may cause a replacement order to be placed and a second delivery agent to be sent […] may cause another delivery agent to be tasked with finishing a delivery by going to the location of the first delivery agent and acquiring the goods and completing a delivery” (¶ [0109]). 
	Thus, Winters teaches a service that may route an order to a particular last mile service provider that the service has decided should be used to provide the delivery, where the last mile service may be a confederated delivery service that assigns jobs to its associated confederated delivery agents. Further, Winters teaches that the location of delivery agents are tracked and a second driver may be selected to complete a delivery for a first driver, where the second driver 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson with the teachings of Winters by incorporating a feature for selecting and assigning a second driver that is closest to a first driver to complete a delivery for the first driver in the event that the first driver has been delayed, as taught by Winters, into the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson that is configured to select authorized handlers for providing a delivery service using associated modes of transportation. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature into the platform of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson that allows authorized handlers to select replacement transporters for a first driver when there are conditions causing a delay to the first transporter, the system would be further capable “to improve routing/delivery of orders” (¶ [0289]), as suggested by Winters. Further, one of ordinary skill in the art would have recognized that the teachings of Winters are compatible with the system of Berdinis/Bateman/Gross/Yang/Swanson as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods.

	Regarding claim 17, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 5. Further, Bulcao teaches the following. 

Bulcao teaches features for selecting flights associated with particular airlines to execute the transport of a shipment along an itinerary segment (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers). However, Bulcao does not teach a feature for a particular authorized handler monitoring transport of the good. Further Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson does not explicitly teach a feature for receiving a new transport selection for the job from the particular authorized handler and assigning the new transporter to the job.
	
	However, Berdinis teaches the following:
	[…] Wherein the particular authorized handler monitors transport of the good.
	Berdinis teaches a plurality of dispatcher devices associated with a plurality of dispatchers that are entities controlling one or more carriers (¶ [0028]). Further, Berdinis teaches that a shipments may be relayed such that a first carrier transports the shipment a first portion and a second carrier transports the shipment a second portion (¶ [0063]). Further, carrier devices can be used by carriers to interact with the system and dispatcher devices, where the carrier device is configured to report the current status of the associated truck including its current location (¶ [0029]);
	Thus, the feature for matching a carrier (associated with a dispatcher) to transport a shipment (where the plurality of carriers may transport the shipment only a portion of the total distance) and reporting their current locations to dispatcher devices is equivalent to wherein the particular authorized handler monitors transport of the good.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao with the teachings of Berdinis by incorporating a feature for assigning a shipment to a dispatcher (authorized user), where the dispatcher may receive reports of an associated carrier’s current location, as taught Berdinis, into the system of Bulcao that is configured to assign a plurality of authorized handlers to a job for transporting a shipment. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the field of logistics predictability is critical” (¶ [0022]) and incorporating a feature for monitoring the transportation of a good would result in “improving predictions of delivery times” (¶ [0021]), as suggested by Berdinis. Further, one of ordinary skill in the art would have recognized that the teachings of Berdinis are compatible with the system of Bulcao as they share capabilities and characteristics; namely, they are both systems directed to facilitating the shipment of goods and assigning a plurality of carriers to perform transportation of the goods along portions of a route/itinerary.

	However, Winters teaches the following:
	Receiving a new transporter selection for the job from the particular authorized handler and assigning the new transporter to the job;
	Winters teaches “a network may include a local and fragmented market (e.g. made up of individual vehicle owners, individuals, confederated, renters, taxi drivers, truck drivers, large services, and so on). Such last mile providers may be used to provide delivery  […] a service may route an order to a merchant and/or a last mile service provider that the service decided should be used to provide the delivery service” (¶ [0198]); “Confederated delivery agent 707 may include a delivery agent that works for a delivery company […] Confederated delivery agent 707 may accept delivery jobs communicated to him or her through a third party carrier application 715 and/or in any manner in which a confederated delivery service assigns delivery jobs to its workforce (e.g., radio dispatch)” (¶ [0242]); “a tracked location of a delivery agent may be used to adjust an estimated pickup time […] a mobile application may allow a delivery agent to enter information about a condition of a delivery operation […] a condition that a delivery agent was in an accident may cause a replacement order to be placed and a second delivery agent to be sent […] may cause another delivery agent to be tasked with finishing a 
	Thus, Winters teaches a service that may route an order to a particular last mile service provider that the service has decided should be used to provide the delivery, where the last mile service may be a confederated delivery service that assigns jobs to its associated confederated delivery agents. Further, Winters teaches that the location of delivery agents are tracked and a second driver may be selected to complete a delivery for a first driver, where the second driver may be the closest driver to the first driver and is tasked with acquiring the goods from the first driver to complete said delivery; equivalent to receiving a new transporter selection for the job from the particular authorized handler and assigning the new transporter to the job.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson with the teachings of Winters by incorporating a feature for selecting and assigning a second driver that is closest to a first driver to complete a delivery for the first driver in the event that the first driver has been delayed, as taught by Winters, into the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson that is configured to select authorized handlers for providing a delivery service using associated modes of transportation. One of ordinary skill in the art would have been motivated to make this modification when one considers that by incorporating a feature into the platform of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson that allows authorized handlers to select replacement transporters for a first driver when there are conditions causing a delay to the first transporter, the system would be further capable “to improve routing/delivery of orders” (¶ [0289]), as suggested by Winters. Further, one of ordinary skill in the art would have recognized that the teachings of Winters are compatible with the system of Berdinis/Bateman/Gross/Yang/Swanson as they share 

	Regarding claim 23, 
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 21. Further, the limitations of claim 23 are substantially similar to those of claim 8. Thus, the limitations of claim 23 are rejected under the same reasons and rationale as those discussed with regard to claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Bulcao et al. U.S. Publication No. 2018/0107967, hereafter known as Bulcao, in view of Berdinis et al. U.S. Publication No. 2018/0211218, hereafter known as Berdinis, in further view of Bateman U.S. Publication No. 2017/0154347, hereafter known as Bateman, in further view of Gross U.S. Publication No. 2016/0357393, hereafter known as Gross, in further view of Yang et al. U.S. Publication No. 2020/0013020, hereafter known as Yang, in further view of Swanson et al. U.S. Publication No. 2018/0109908, hereafter known as Swanson, in further view of Burnett U.S. Publication No. 2016/0012391, hereafter known as Burnett.

	Regarding claim 9,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 5. 

	Bulcao teaches features for selecting flights associated with particular airlines to execute the transport of a shipment along an itinerary segment (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers). However, Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson does 

	However, Burnett teaches the following:
	Receiving a task assignment for the transporter from the particular authorized user; and sending the task assignment to the transporter.
	Burnett teaches “A platform that allows for interaction between shippers and carriers through the internet […] The platform allows for shippers to post their shipping needs, for carriers to post their equipment and workforce availability, and for both shippers and carriers to bid on the opportunity to use equipment or provide shipping services” (¶ [0022]); “Each carrier 110, 115, 120 can employ multiple drivers” (¶ [0023]). Further, and “The carrier can assign the shipment to a particular driver 735. The driver associates his or her mobile computing device (e.g., smart phone, tablet computer) with the shipment 740 and the mobile computing device provides location information and/or other status information to the interaction optimization platform 745. ” (¶ [0034]). Further, “Once the bid is accepted, the associated shipping manifest can be electronically delivered to the carrier automatically by the shipper and carrier interaction optimization platform. When the carrier assigns a shipment to a particular driver or drivers, the corresponding shipping manifest can be automatically sent to the driver's or drivers' position indicating computing device “(¶ [0044]).
	Thus, Burnett teaches that the selected carrier (equivalent to the particular authorized user) may electronically receive a shipping manifest via the platform, where the carrier may then assign the shipment to a driver through the platform such that the driver automatically receives the shipping manifest via the platform executed on the mobile device (equivalent to receiving a task assignment for the transporter from the authorized user). Further, the shipment is then associated with the driver and the shipping manifest is sent the driver mobile computing device (equivalent to sending the task assignment to the transporter).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson with the teachings of Burnett by incorporating a feature for allowing a carrier to interact with a system platform to assign to a carrier associated driver a shipping manifest for performing a delivery, as taught by Burnett, into the logistics management system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “provide tools to track each shipment […]  to account for delivery or shipment” (¶ [0022]), as suggested by Burnett. Further, one of ordinary skill in the art would have recognized that the teachings of Burnett are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson as they share capabilities and characteristics; namely, they are both systems directed to assigning appropriate carriers to a shipment request provided by a shipper. 

	Regarding claim 18,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 15. 

	Bulcao teaches features for selecting flights associated with particular airlines to execute the transport of a shipment along an itinerary segment (¶ [0009], ¶ [0065]) (equivalent to the authorized handlers). However, Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson does not explicitly teach a feature for receiving a task assignment for the transporter from the particular authorized handler; and sending the task assignment to the transporter, wherein the particular authorized handler monitors transport of the good.

	However, Burnett teaches the following:
	Receiving a task assignment for the transporter from the particular authorized user; and sending the task assignment to the transporter.
	Burnett teaches “A platform that allows for interaction between shippers and carriers through the internet […] The platform allows for shippers to post their shipping needs, for carriers to post their equipment and workforce availability, and for both shippers and carriers to bid on the opportunity to use equipment or provide shipping services” (¶ [0022]); “Each carrier 110, 115, 120 can employ multiple drivers” (¶ [0023]). Further, and “The carrier can assign the shipment to a particular driver 735. The driver associates his or her mobile computing device (e.g., smart phone, tablet computer) with the shipment 740 and the mobile computing device provides location information and/or other status information to the interaction optimization platform 745. ” (¶ [0034]). Further, “Once the bid is accepted, the associated shipping manifest can be electronically delivered to the carrier automatically by the shipper and carrier interaction optimization platform. When the carrier assigns a shipment to a particular driver or drivers, the corresponding shipping manifest can be automatically sent to the driver's or drivers' position indicating computing device “(¶ [0044]).
	Thus, Burnett teaches that the selected carrier (equivalent to the particular authorized user) may electronically receive a shipping manifest via the platform, where the carrier may then assign the shipment to a driver through the platform such that the driver automatically receives the shipping manifest via the platform executed on the mobile device (equivalent to receiving a task assignment for the transporter from the authorized user). Further, the shipment is then associated with the driver and the shipping manifest is sent the driver mobile computing device (equivalent to sending the task assignment to the transporter).
	
	Wherein the particular authorized handler monitors transport of the good.
	Burnett teaches “the location of the shipment, by tracking the location of the driver's hand held device, wearable computing device, or GPS device, can be monitored in real time, 
	Thus, Burnett teaches that a shipment may be monitored by tracking the driver’s hand held device, where carriers (associated with the drivers) may be alerted on the timeliness and any delays associated with the shipment via an optimization platform; equivalent to the particular authorized handler monitoring transport of the good.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson with the teachings of Burnett by incorporating a feature for allowing a carrier to interact with a system platform to assign to a carrier associated driver a shipping manifest for performing a delivery and monitoring the shipment while it is being transported, as taught by Burnett, into the logistics management system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “provide tools to track each shipment […]  to account for delivery or shipment” (¶ [0022]), as suggested by Burnett. Further, one of ordinary skill in the art would have recognized that the teachings of Burnett are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson as they share capabilities and characteristics; namely, they are both systems directed to assigning appropriate carriers to a shipment request provided by a shipper. 

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Bulcao et al. U.S. Publication No. 2018/0107967, hereafter known as Bulcao, in view of Berdinis et al. U.S. Publication No. 2018/0211218, hereafter known as Berdinis, in further view of Bateman U.S. Bateman, in further view of Gross U.S. Publication No. 2016/0357393, hereafter known as Gross, in further view of Yang et al. U.S. Publication No. 2020/0013020, hereafter known as Yang, in further view of Swanson et al. U.S. Publication No. 2018/0109908, hereafter known as Swanson, in further view of Clarke et al. U.S. Publication No. 2016/0335593, hereafter known as Clarke.

	Regarding claim 24,
	Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches the limitations of claim 1. 
	 Bulcao teaches that a driver may pickup a package at an initial location and transport a package to an airport, where the package is tendered by the driver onto the airline to be transported along a second segment of the itinerary (¶ [0065] - ¶ [0071]); equivalent to a good being tendered at an intermediate location. 
	
	Bulcao does not explicitly teach a feature for issuing a reward to the transporter after the good is tendered, wherein the reward is based on the waiting time. 

	However, Swanson teaches the following:
	Issuing a reward to the transporter after the good is tendered at the […] location, wherein the reward is based on the waiting time.
	Swanson teaches “the courier management system 100 may also perform a selection of a specific courier for delivery of a particular order […] and may provide payment […] for the users associated with the requesting device 110, the source device 120, and/or the courier device 130.” (¶ [0022]); “The courier management system may  […] compensate couriers for waiting times” (¶ [0007]); “courier order verification module 104 may also use data about detection events to determine how long a courier waits at the source location, and thus may be 100 can determine a financial incentive amount based on an extra duration of time that the courier had to wait” (¶ [0056]).
	Thus, Swanson teaches a system that may provide payment to couriers for the delivery of a particular order, where the courier may be compensated in accordance with a determined wait time of the courier; equivalent to issuing a reward to the transporter based on the waiting time. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang with the teachings of Swanson by incorporating a feature for issuing financial incentives/compensations to a courier for performing a delivery service based on a determined waiting time of the driver at a source location, as taught by Swanson, into the system of Bulcao in view of Berdinis/Bateman/Gross/Yang that is configured to assign transportation providers to pick up goods at particular locations. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to reduce dissatisfaction for couriers having to wait an extended amount of time for orders to be ready by the order provider or merchant” (¶ [0056]), as suggested by Swanson. Further, one of ordinary skill in the art would have recognized that the teachings of Swanson are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross/Yang as they share capabilities and characteristics; namely, they are both systems directed to facilitating delivery services and assigning transporters to complete the delivery services.

Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson teaches features for determining when carriers tender packages at an intermediate location and issuing financial incentives to the carriers based on waiting time, Bulcao in view of Berdinis/Bateman/Gross/ Yang/Swanson does not explicitly teach that the financial incentive/reward issued after the good is tendered at the location.

	However, Clarke teaches the following:
	Issuing a reward to the transporter after the good is tendered at the […] location […];
	Clarke teaches “Each carrier sets up a payment account 210 by which the carrier is able to receive payment at the completion of each shipment” (¶ [0047]), where “the carrier can be a trucker ((i.e., a driver of a cargo hauling truck)” (¶ [0029]). Further, the system “receives confirmation from one or more sources to verify that a shipment has been completed, i.e., that delivery of the cargo has been made at the delivery destination […] Payment module 262 performs a function of receiving payment from the shipper […]  forwarding that payment to the carrier account. […] the final payment of a balance remaining from the contracted total and any bonuses and/or tips approved for the driver/carrier are provided at the completion of the shipment” (¶ [0051]). Further, Clarke teaches “triggering an electronic payment of the carrier for completion of the shipment and presenting confirmation of a transfer of electronic payment to the carrier via at least one of the carrier-view UI and a communication device of the carrier/driver” (¶ [0084]).
	Thus, Clarke teaches a system that may receive confirmation that delivery of the cargo has been made at the delivery destination by a carrier/driver (equivalent to tendering the goods at a location), subsequently receiving a payment from a shipper, and electronically forwarding the payment to the carrier/driver such that a confirmation of the payment is presented on a 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson with the teachings of Clarke by incorporating a feature for electronically forwarding and presenting a payment to a driver’s communication device upon completing a shipment, as taught by Clarke, into the logistical management system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson. One of ordinary skill in the art would have been motivated to make this modification with the purpose to provide “quicker payment to the carriers following completion of the delivery” (¶ [0031]), as suggested by Clarke, and thus improving satisfaction among carriers and drivers that are part of Bulcao’s shipping community. Further, one of ordinary skill in the art would have recognized that the teachings of Clarke are compatible with the system of Bulcao in view of Berdinis/Bateman/Gross/Yang/Swanson as they share capabilities and characteristics; namely, they are both systems directed to matching shipments with suitable carriers based on shipper inputs and allocating payments for completing shipments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                         
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628